Citation Nr: 1219038	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  08-19 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefit sought on appeal.

In a June 2011 decision, the Board remanded this matter to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development, to include the scheduling of the Veteran for a Board hearing to be held at his local VA office.  The Veteran testified at a hearing before the undersigned in January 2012.  A transcript of that hearing is of record.


FINDING OF FACT

The weight of the evidence is in favor of finding that the Veteran's currently diagnosed obstructive sleep apnea had its onset during service.  


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Pertinent Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Analysis

The Veteran contends that he incurred sleep apnea during his active service.  Specifically, he contends that he developed symptoms of sleep apnea, including loud snoring, early during his military career and that these symptoms continued until he was diagnosed with sleep apnea years after his separation from active service.  

The Veteran's service treatment records are devoid of any reference to, complaint of, or diagnosis for sleep apnea.  Nonetheless, at his January 2010 personal hearing, the Veteran testified that he experienced symptoms of sleep apnea beginning early in his active service.  He testified that in about December 1970, when he was part of an organization known as the "German Bugle Corp," that he slept in a large bunk type room setting with several guys sleeping in the same room.  While sleeping at night, his fellow servicemen would come to try to turn him over or knock him around to stop him from snoring.  He was repeatedly told that he was disturbing his fellow servicemen nearly every night.  He testified that he was placed in a bunk all the way at the end of the room so as to disturb as few people as possible.  He then testified that later during his service, he was transferred to a service fire department where he was again required to sleep in a bunk type room setting with other firemen.  He again had problems with the other firemen and he was told that he would snore very loudly at night.  He reported that the other firemen would move away from him as much as possible or go sleep in another room.  The Veteran further testified that while he did experience daytime sleepiness, it was not largely noticeable to the extent that he felt he needed to seek treatment.  He indicated that he thought that he just needed more coffee or to drink something that would give him more energy.  He also testified that during the years, his wife would try to wake him up at night because he would snore so loud, but that she had difficulty waking him from his sleep.  

The Veteran's wife provided a statement, received in November 2007, where she indicated she had been married to the Veteran since 1973 and that she had ample opportunity to observe the Veteran's sleeping habits over the years.  She indicated that he would snore very loudly since the beginning of their relationship and that he often would have difficulty breathing during the night, but that they did not know what the condition was at that time.  She reported that the Veteran's sleeping habits continued to the present day.

The Board finds that the Veteran and his wife are competent to describe readily observable features or symptoms of illness such as snoring and daytime somnolence.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Moreover, given the type of disorder (a disorder that manifests during sleep), the Veteran's description of how he became aware of his symptoms through his wife and fellow servicemen's observations is plausible.  Therefore, the Board finds the Veteran's report of having experienced symptoms of snoring and daytime somnolence in service and prior to the diagnosis of obstructive sleep apnea is credible.  

The Veteran's post-service private treatment records reveal that he presented for a sleep study in October 2006 with symptoms of excessive snoring, daytime sleepiness, and fatigue.  Following completion of the sleep study, he was diagnosed with moderate obstructive sleep apnea, with oxyhemoglobin desaturation.  During his January 2012 personal hearing, the Veteran testified that the only reason he submitted to have a sleep study performed was because he was told by a friend at a seminar that he snored loudly during his sleep and that he should be checked for sleep apnea.

There are several medical opinions of record that address the etiology of the Veteran's obstructive sleep apnea.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

In support of his claim, the Veteran submitted a statement from J.B., M.D., Medical Director of the Diabetes Outreach Clinic at the University of Pittsburgh Medical Center, dated in April 2007, indicating that the Veteran had a long history of hypersomnulence, excessive fatigue, and excessive snoring prior to his actual sleep apnea diagnosis.  She provided the opinion that it was possible and highly likely that the Veteran had sleep apnea while he was in the military.  Dr. J.B. did not provide a rationale for this opinion, but as discussed above, the Board finds the Veteran's report of noting symptoms in service and continuing to experience such symptoms after service credible, and Dr. J.B.'s favorable opinion appears to be based on this history.  In a later statement, dated in August 2008, Dr. J.B. again indicated that it was highly likely that the Veteran had sleep apnea for some time prior to his diagnosis.  She did not indicate in the second statement whether or not the Veteran's sleep apnea was likely incurred during or as a result of his active service, but the evidence is favorable to the theory that although not diagnosed with sleep apnea until 2006, the onset of the disorder occurred earlier.    

In August 2007, a VA psychiatrist indicated that the Veteran experienced loud snoring during his active service and that he was never able to get much sleep when sleeping in the barracks.  He further indicated that his symptoms continued for over 30 years.  The psychiatrist noted that the Veteran was diagnosed with diabetes polyuria about six months after his separation from active service and that it was highly likely that the Veteran had untreated sleep apnea that contributed to his diabetes.  He additionally noted that the Veteran had always had daytime sleepiness.  The VA psychiatrist did not provide a rationale or specific reasons why he believed that the Veteran had sleep apnea that contributed to the development of diabetes but the opinion is based on a history of symptoms since service that the Board has found credible.  Also, this evidence is favorable to the theory that although not diagnosed with sleep apnea until 2006, the onset of the disorder occurred contemporaneous to service.    

In order to determine the nature and etiology of his diagnosed sleep apnea, the Veteran was afforded a VA examination in July 2010.  The examiner (H.C.) indicated that he reviewed the Veteran's claims file in preparation for the examination.  The Veteran reported to the examiner that his symptoms began in 1970.  Based on the sleep study of record, the examiner diagnosed the Veteran with obstructive sleep apnea.  The examiner then provided the opinion that the Veteran's obstructive sleep apnea  was less likely as not caused by or incurred during the Veteran's active duty.  The examiner based this opinion on a lack of clinical evidence of irregular or abnormal respiratory patterns during sleep, a lack of daytime symptoms attributable to disturbed sleep, and a lack of signs of disturbed sleep such as snoring and restlessness during the Veteran's active service.  The examiner also noted a gap of 15 years between the Veteran's separation from active duty and his sleep apnea diagnosis.  Where the examiner's opinion is based on an absence of in-service clinical records showing sleep apnea symptoms or diagnosis and does not account for the lay statements that such symptoms were experienced in service, the opinion cannot be deemed as adequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service disability and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  Here, while there may be a lack of clinical evidence documenting symptoms in service and ever since service, there is credible lay evidence of such continuity of symptoms.

The Veteran was afforded a subsequent VA examination in September 2010, because he had reported that he did not feel that he was given adequate attention in the prior examination.  At the outset, the Board notes that the September 2010 VA examiner (Dr. A.D.) indicated that he did not review the Veteran's claims file and that review was not necessary because the Veteran indicated that he did not seek medical attention for sleep apnea or lethargy while in service and since the file was reviewed during the prior examination.  The examiner noted the Veteran's oral history and found that he had a diagnosis of obstructive sleep apnea syndrome.  The examiner provided the opinion that the Veteran's sleep apnea syndrome was less likely as not permanently aggravated by in-service illness, injury or event.  The examiner did not provide an opinion as to whether the Veteran's sleep apnea was incurred in or as a result of his active service.  The examiner further rationalized this opinion by indicating that the Veteran's main concern was loud snoring during his active service and that many people who experience loud snoring do not have obstructive sleep apnea.  He indicated that the only reason the Veteran sought a sleep study was because a friend suggested that he might have sleep apnea, not necessarily because of symptoms of "marked lethargy," and that logic would indicate that symptoms of "significant lethargy" would have been apparent when the Veteran first claimed to experience symptoms of sleep apnea.  The examiner concluded that "given the long history of snoring, and the widely advertised information about sleep apnea, that [the Veteran] would have sought medical attention for possible combination of these two symptoms as opposed to getting a sleep study on his own only after a friend told him that he had snoring and then was diagnosed with sleep apnea."  

The examiner's opinion is inadequate as he did not address whether or not the Veteran's sleep apnea was incurred during or as a result of his active service, but only addressed the issue of aggravation.  Additionally, the Board notes that the examiner's opinion appears to be unfounded to the extent where the examiner indicated that the Veteran only sought a sleep study because of experiencing symptoms of loud snoring and being told by a friend that he possible had sleep apnea and not due to the presence of "marked lethargy," and where the examiner indicated that the Veteran would have experienced "marked lethargy" if he had in fact had sleep apnea during service.  The Board observes that if the Veteran's post-service sleep apnea diagnosis was in fact made without noted symptoms of "marked lethargy," it would be reasonable to believe that he could have had sleep apnea during his active service without the presence of "marked lethargy."  Also, the Board finds that the action taken by the Veteran described by the examiner in the statement that concludes the examiner's opinion actually bolsters the Veteran's position that he experienced symptoms for a period and only learned of a possible diagnosis when he spoke with a friend who had similar problems.  Indeed, it is very significant that the Veteran's complaints were immediately validated once the Veteran recognized that his symptoms may be due to a chronic disorder and he underwent an appropriate diagnostic test to identify the presence of the disorder. 

The favorable and unfavorable medical opinions all contain some deficiencies as noted above.  The Board, however, finds that given the competent and credible lay evidence of a notation of symptoms in service and ever since service, and the fact that the favorable medical opinions are based on such evidence, the weight of the evidence is in favor of the Veteran.  For these reasons, the Board finds that service connection for obstructive sleep apnea is warranted.  







ORDER

Service connection for obstructive sleep apnea is granted. 



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


